Citation Nr: 1741965	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from June 1956 to June 1960.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In lieu of a Board hearing, a hearing was held before a Decision Review Officer at the RO in October 2015; a transcript of that hearing is in the record.  

A June 1972 rating decision denied the Veteran's claims of service connection for a right leg disability and for "nervousness" (claimed as a nervous condition).  In March 2012, he filed a claim of service connection for PTSD.  As will be discussed more fully below, his claim is interpreted as encompassing psychiatric diagnoses other than PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In considering the Veteran's PTSD claim, the RO in January 2013 adjudicated the claim on the merits, and not as a claim to reopen a previously denied claim; the RO perceived the PTSD claim as a new claim and not as a claim to reopen.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (see Boggs at 1337.), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  In the instant claim, the Veteran continues to seek service connection for a psychiatric disability, now claimed as PTSD based on stressors in military service.  (Notably, PTSD was not a diagnosis in the medical lexicon in 1972, as it was not added to the Diagnostic and Statistical Manual of Mental Disorders (DSM-III) until 1980.)  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the claim for service connection for a psychiatric disability, to include PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right leg disability and for a psychiatric disability to include PTSD (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A June 1972 rating decision denied the Veteran's claims of service connection for a right leg disability and for nervousness, finding that such disabilities were not shown; he did not appeal the denial, and the June 1972 rating decision became final based on the evidence of record at the time.

2.  Evidence received since the June 1972 rating decision shows the Veteran has a right leg disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg disability; and raises a reasonable possibility of substantiating such claim.

3.  Evidence received since the June 1972 rating decision shows the Veteran has diagnoses of a psychiatric disability that might be related to service; relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating such claim.





CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right leg disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision to reopen the claim of service connection for a right leg disability is favorable to the Veteran, no further action is required to comply with the VCAA.  

Procedural History and Evidence Previously Considered

A June 1972 rating decision denied the Veteran service connection for a right leg disability and "nervousness" on the basis that such disabilities were not shown.  A July 1972 letter notified the Veteran of the adverse determination and of his appellate rights.  He did not initiate an appeal of the RO decision, and it became final by operation of law; the claims may only be reopened and considered de novo now if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the June 1972 rating decision consisted of his claims for VA benefits and service department and service treatment records.  Service department records showed that the Veteran served on active duty in the Navy from June 1956 to June 1960, and served aboard three different ships:  the USS Brinkley Bass, beginning in March 1957, the USS Bradford beginning in November 1957, and the USS Hooper from November 1957 to June 1960.  His military occupational specialty (MOS) was quartermaster.  Service treatment records showed no complaints, treatment, or diagnosis of a right leg disability.  In his VA application filed in June 1972, the Veteran asserted that he injured his right leg in approximately December 1957, while aboard the USS Brinkley Bass [although he was serving aboard the USS Bradford by December 1957].  He also claimed a nervous condition began in approximately May 1960.     

Claims to Reopen

As the unappealed June 1972 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) endorsed a low threshold standard for reopening a claim.  As noted by the Court, in determining whether additional evidence is new and material, consideration should not be limited to discerning whether newly submitted evidence relates specifically to the reason why a claim was last denied but should be asking whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim.  

The records received since the June 1972 rating decision consist of VA medical records, a statement from the Veteran's brother, and statements and testimony of the Veteran.  VA outpatient treatment records show that the Veteran was seen in October 2011 with a complaint of bilateral leg numbness for the past 50 years.  He reported a history of a small laceration above the knee during task force "strong back."  In September 2014, he complained of pain in the lower legs and stated that he was using pain medication.  He reported that it had been a problem in his right leg with a "war injury," and now it was more in the left leg.  The assessment was lower extremity pain, most likely osteoarthritis.  In January 2015, during a pre-operative screening, the Veteran reported a vascular condition since an injury aboard a military ship, with possible damaged blood vessels, although he also noted that his primary care physician believed he had osteoarthritis (there was a reference to occasional swelling on the knee cap).  VA outpatient records reflect that PTSD and depression were on the Veteran's active problem list.  In an October 2011 social work note, the Veteran reported that he has been depressed since he was discharged from service, and that he has had symptoms of PTSD since 1956 (he reportedly witnessed the accidental death of a friend), for which he had been hospitalized in San Diego just before his military discharge.  He also reported that he has been to the emergency room several times soon after he was discharged from the Navy, and to hospitals several times since then trying to obtain help (he noted a suicide attempt in 1972).  On April 2012 psychiatric evaluation the diagnoses were PTSD, depressive disorder, and panic disorder with agoraphobia.  He was continued on various prescription medications.  

In a July 2012 statement, the Veteran's brother indicated that the Veteran was hospitalized at the Naval Medical Center in San Diego on June 17, 1960, when he was "detained for medical/mental health issues" related to PTSD.  He stated that prior to the hospitalization, they were both serving aboard the USS Hopper together, and he was also released from active duty on June 17, 1960, whereupon he awaited the Veteran's release from the hospital for approximately three weeks. 

In stressor statements in May 2012, the Veteran attributed his mental condition to incidents that occurred on board the USS Brinkley Bass in 1958 [although he was serving aboard the USS Bradford by that point].  In another statement, he indicated that he experienced an explosion next to his cabin on the USS Brinkley Bass in August 1958, when a sailor (who later died) had to be removed by helicopter, and he recovered body parts that he handed off to an officer.  He also noted that during a plane guard detail in the Pacific he participated in search and rescue operations, saving the life of a pilot after a crash.  He stated that there were many other incidents that caused him trauma or mental block, which he did not want to remember.  In a February 2013 statement, the Veteran indicated that he was "turned off" by the way veterans were treated on his first visit to the VA hospital in Albuquerque during the 1960s (he did not provide specifics of his complaint).  

In October 2015 hearing testimony the Veteran described a right leg injury during service.  He stated that during Operation Strongback, while his ship was traveling between Okinawa and Manila, an alarm sounded during a monsoon, and he ran to his battle station.  While running, he slid under a metal ladder, injuring his right leg.  Later, upon inspecting his leg, he observed that it was purple from his knee cap to his toes, and a corpsman advised him to soak his entire leg in a bucket with hot water and Epsom Salts for a couple of weeks.  He stated that he has been taking pain medication (Naprosyn) for his leg and that the treatment has been ongoing, since the 1960s.  Regarding PTSD he felt that such disability could be traced back to an incident aboard ship when there was an explosion nearby and he and others went to investigate, whereupon he was given, to hold temporarily, a piece of cloth in which there appeared to be a finger.  He related that there had been an accident, and a sailor was evacuated from the scene by helicopter.  He also reported having a history of severe anxiety attacks, causing him to stiffen up, and claustrophobia.  He noted he was at the Naval Hospital in San Diego, with symptoms related to the stiffening of his arms.  His wife, to whom he had been married since 1960, described periodic odd behaviors of the Veteran over the years where he would "go bananas" or "act different," when he was triggered about something, and had bad episodes at night.

Such additional evidence, when considered with the previous evidence of record in June 1972, constitutes new and material evidence to reopen the claims of service connection for a right leg disability and for a psychiatric disability, particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The medical and lay evidence, when viewed together, relates to unestablished facts necessary to substantiate the claims, namely, it shows diagnoses of a right leg disability (osteoarthritis, made by a VA healthcare provider) and psychiatric disabilities (PTSD, depressive disorder, and panic disorder by VA) that have been linked to military service - specifically, to a ship board leg injury in service in the case of the right leg, and to incidents of an explosion and rescue operations in the case of PTSD.  

Although service treatment records considered by the RO in 1972 did not show either a right leg disability or a psychiatric disorder in service, in connection with his application to reopen his claims the Veteran has testified under oath about the leg injury and ongoing treatment of the leg ever since the 1960s, and about an incident in service of an accidental explosion that purportedly gave rise to ongoing psychiatric symptoms necessitating treatment.  For the purpose of determining whether such evidence is new and material so as to warrant reopening of the claims, it is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In other words, the additional evidence received, viewed in the context of the evidence already of record at the time of the June 1972 rating decision, raises a reasonable possibility of substantiating the claims, and is both new and material.  Hence, the claims of service connection for a right leg disability and for a psychiatric disability may be reopened.  De Novo consideration of the claims is addressed in the remand below.




ORDER

The appeal to reopen a claim of service connection for a right leg disability is granted.  

The appeal to reopen a claim of service connection for a psychiatric disability is granted.  


REMAND

Prior to considering the claim of service connection for a right leg disability, on the merits, and the claim of service connection for a psychiatric disorder to include PTSD, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  Specifically, VA examinations are needed to determine the nature and etiology of any current right leg disability as well as any current psychiatric disability. 

As noted above in the decision to reopen the claim, the Veteran has a diagnosis of right lower extremity osteoarthritis.  He testified that he injured his right leg during service and that he has been treating his right leg ever since the 1960s.  He has not been afforded a VA examination to determine whether he has osteoarthritis, or some other disability, that may be related to his claimed leg injury during service.  

Regarding psychiatric disability, the Veteran asserts that he has PTSD related to incidents during his Navy service involving a nearby explosion that resulted in the death of a sailor and participation in rescue operations.  He also testified he has a history of various symptoms to include anxiety attacks and claustrophobia.  He claims that he has suffered with his psychiatric disability ever since service.  The claims file includes VA outpatient records dated from 2011 which show that he has diagnoses of PTSD, depressive disorder, and panic disorder.  He has not been afforded a VA psychiatric examination to ascertain whether the cause or onset of his diagnosed disabilities may be traced back to stressors/experiences during his military service.  
Furthermore, the RO should seek various pertinent treatment records for association with the claims file.  At the October 2015 hearing, the Veteran indicated that he had been taking pain medication for his right leg since service, and in a statement to his U.S. senator dated in June 2016 he noted he received his medication at the Albuquerque VA Hospital, where all his treatment records were kept.  VA treatment records currently in his claims file are only dated from June 2011 to May 2015.  Additional records dating back to the time of his discharge from service and from May 2015 to the present must be sought.  

The Veteran also noted in his June 2016 statement to his senator that shortly before his service discharge he was sent to the San Diego VA Hospital (service treatment records, on the other hand, show he was hospitalized at the U.S. Naval Hospital in San Diego for a wrist problem from June 11-15, 1960).  His brother indicated in a July 2012 statement that the Veteran was hospitalized at the Naval Medical Center in San Diego on June 17, 1960, having been "detained for medical/mental health issues" related to PTSD.  In testimony, the Veteran also noted that he was at the San Diego Naval Hospital, evidently for psychiatric complaints, but did not specify the dates of treatment.  Further, an October 2011 VA social work note indicates the Veteran's reference to having sought treatment for his psychiatric problems at the emergency room and hospitals since service, but he did not elaborate on where such treatment took place.  In a February 2013 statement, he referred to a visit to the Albuquerque VA hospital during the 1960s, but did not indicate the purpose of the visit.  In view of the foregoing, all of the Veteran's treatment records from the San Diego Navy Hospital and the San Diego VA Medical Center during and shortly after service, and from the Albuquerque VA Medical Center since service must be sought.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for association with the claims file all records of treatment the Veteran received for a right leg disability and a psychiatric disability from the San Diego U.S. Navy Hospital and/or the San Diego VA Medical Center for any period in 1960 (to include shortly before and after his military discharge), and from the Albuquerque VA Medical Center from June 1960 to the present.  If no such records are available, the scope of the search for them should be documented in the claims file.  

2.  Thereafter, the AOJ should arrange an orthopedic examination of the Veteran to determine the nature and likely etiology of any right leg disability he may have.  Regarding each right leg disability diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's military service from June 1956 to June 1960.  

The examiner is asked to consider, and comment upon as necessary, the following:  the Veteran's statements and testimony concerning a right leg injury when he slid under a metal ladder on deck during service; a September 2014 VA outpatient record noting an assessment of lower extremity pain, most likely osteoarthritis; and any other medical record referencing a right leg disability.  

The examiner should include rationale with all opinions.  

3.  The AOJ should also arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder, in accordance with DSM-5, to include determining whether or not he has a diagnosis of PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on examination/interview of the Veteran, review of the record, and pertinent medical and scientific literature, the examiner should:  (a) identify (by diagnosis) each psychiatric disability found, and indicate specifically whether he meets the DSM-5 criteria for a diagnosis of PTSD; and (b) regarding each diagnosed psychiatric disability entity, opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability, is etiologically related to the Veteran's military service from June 1956 to June 1960, to include the claimed stressor events therein.  

The examiner should discuss any stressor(s) relied upon to support a diagnosis.  If PTSD is not diagnosed, the examiner must identify the criteria necessary for such diagnosis that are not met.  If PTSD is diagnosed but found to not be related to the Veteran's service, the examiner must explain why that is so.  

The examiner should note/consider that treatment records in the file showing diagnoses of PTSD, depressive disorder, and panic disorder with agoraphobia (and showing medication is prescribed for his psychiatric symptoms).

The examiner should include rationale with all opinions.  

4.  If, and only if, the Veteran is assigned a diagnosis of PTSD based on an alleged stressor event in service (see paragraph #3 above), the AOJ should arrange for exhaustive development to corroborate/verify the stressor event on which the stressor event is based, and then make a formal finding for the record regarding whether there is credible supporting evidence of an alleged stressor event in service.

5.  Thereafter, the AOJ should review the record and readjudicate (de novo) the claims of service connection for a right leg disability and for a psychiatric disability to include PTSD.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


